Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant's arguments filed 21 November 2022 have been fully considered. 

Applicant’s arguments with respect to the rejection of claim 19 under 35 U.S.C. §112(b) are persuasive. Examiner previously argued that claim 19 was indefinite because some of the embodiments it recited (e.g. “fruit storage”) amounted to “use claims”, i.e. methods with no positively recited method steps. See MPEP §2173.05(q). In response, applicant has amended claim 19 to remove those embodiments that are uses. Applicant argues that each embodiment of amended claim 19 reads as an apparatus rather than a method, and Examiner agrees. The 112(b) rejection is withdrawn.
All other 112(b) rejections have been resolved by amendments to the claim language, and are withdrawn.

Applicant’s arguments with respect to the rejections of claim 1, 2, 5, 7, 10, 13, 14, 16, 17, 19, under 35 U.S.C. §102(a)(1) are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pelligri (US 4,172,773 A), in further view of Richards (US 4,439,295 A), in further view of Yamaguchi (US 6,187,154 B1).

Specifically, with regard to claim 1, Applicant has amended claim 1 at line 3 to stipulate “an electrochemical reactant reservoir configured to hold a solid electrochemical reactant and a liquid” (emphasis added). Applicant argues that the element of Pelligri which immediately adjoins the electrolysis compartment (in Pelligri, the compartment of figure 1 #4 and figure 2-3 #20) does not read on Applicant’s electrochemical reactant reservoir because it is not configured to hold a solid, and the element of Pelligri which is configured to hold a solid electrochemical reactant and a liquid (in Pelligri, the brine tank of figure 1 #6) does not read on Applicant’s electrochemical reactant reservoir because it is not immediately adjacent to the electrolysis compartment; therefore Pelligri fails to anticipate amended claim 1. Examiner Koltonow agrees. Examiner notes that Pelligri contains two elements that reasonably read on “electrochemical reactant reservoir”: (1) the chamber of figure 1 #4 or figure 2 #20, and (2) the brine tank of figure 1 #6. The chamber of figure 1 #4 or figure 2 #20 is not configured to hold a solid, and the brine tank of figure 1 #6 does not have the boundary between itself and the electrolysis chamber defined by a porous first electrode; thus, neither of these two elements fully satisfy the claim language of claim 1. Examiner notes, however that the feature of an electrochemical reactant reservoir which is positioned adjacent to electrolysis compartment and separated by only a porous screen, is taught in Richards (US 4,439,295 A), as detailed below.

Furthermore, Applicant has amended claim 1 to require “a control system configured to sense the conductivity or resistance between the porous first electrode and the second electrode”. Applicant argues that Pelligri does not teach this feature. Examiner Koltonow agrees. Pelligri teaches a control system (col 8 ln 39-46; col 10 ln 31-36), and Pelligri also teaches sensing the resistance (in col 11 ln 4-26, Pelligri applies a constant current between the electrodes and measures the resulting voltage drop; this is equivalent to measuring the resistance), but Pelligri does not teach that the control system is configured to sense the resistance or conductivity. Examiner notes however that the claimed control system is disclosed in Yamaguchi (US 6,187,154 B1).

In view of the foregoing, Examiner withdraws the 102 rejection of claim 1 and its dependent claims. New ground(s) of rejection is made under 35 U.S.C. §103 in view of Pelligri, in further view of Richards, in further view of Yamaguchi, as detailed below beginning on page 15 of this action.

Applicant’s arguments with respect to the rejection of claim 20, 21, 24, 26 under 35 U.S.C. §102(a)(1) have been fully considered but are not persuasive.  

Specifically, Applicant has amended claim 20 at line 2-3 to require “charging an electrochemical reactant reservoir with an electrochemical reactant, wherein the electrochemical reactant is a solid salt”. Previously, with respect to claim 1, Applicant argued that, of the two elements of Pelligri which could be reasonably interpreted as a “electrochemical reactant reservoir”, the one which immediately adjoins the electrolysis compartment (the compartment of figure 1 #4 and figure 2-3 #20) does not read on Applicant’s electrochemical reactant reservoir because it is not configured to hold a solid, and the one which is configured to hold a solid electrochemical reactant and a liquid (in Pelligri, the brine tank of figure 1 #6) does not read on Applicant’s electrochemical reactant reservoir because it is not positioned immediately adjacent to the electrolysis compartment; Applicant therefore argues that Pelligri fails to anticipate an apparatus comprising (a) an electrochemical reactant reservoir configured to hold a solid, (b) an electrolysis compartment, and (c) a porous first electrode defining a boundary between the reservoir and the compartment. Applicant then asserts (in Remarks pg 11 ln 16 - pg 12 ln 3) that the same argument applies to claim 20, thus Pelligri similarly fails to anticipate claim 20.
Examiner Koltonow respectfully disagrees. One of the features upon which Applicant relies (i.e., wherein the porous first electrode defines a boundary between the electrochemical reactant reservoir and the electrolysis compartment) is not recited in the rejected claim 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains, therefore, that under the reading where Pelligri’s brine tank (figure 1 #6) corresponds to the electrochemical reactant reservoir, Pelligri anticipates this claimed feature.
Furthermore, Applicant has amended claim 20 to require “sensing the conductivity or resistance between the porous first electrode and the second electrode”. Applicant argues (at Remarks pg 12 ln 1-3) that Pelligri does not teach the feature of “sensing the conductivity or resistance between the porous first electrode and the second electrode and applying a voltage when a desired conductivity or resistance is sensed”; and therefore argues that the claimed subject matter is novel over Pelligri. 
Examiner Koltonow respectfully disagrees. Pelligri teaches sensing the resistance between the porous first electrode and the second electrode (in col 11 ln 4-26, Pelligri applies a constant current between the electrodes and measures the resulting voltage drop; this is equivalent to measuring the resistance). In response to Applicant's argument that the references fail to show the feature of “applying a voltage when a desired conductivity or resistance is sensed”, Examiner notes that this feature is not recited in the rejected claim 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains that Pelligri anticipates the claimed feature of “sensing the conductivity or resistance between the porous first electrode and the second electrode”.

Applicant’s arguments with respect to the rejections under 35 U.S.C. §103 have been fully considered but are not persuasive.  
Applicant argues (in Remarks pg 14) that the claimed apparatus and method would not have been obvious in light of Pelligri, because Pelligri’s teaching of a “saturation” tank fairly suggests that Pelligri’s electrochemical reagent is delivered as a saturated solution. Applicant concludes from this that the concentration of electrochemical reagent solution cannot be controlled. Applicant also argues that Pelligri does not teach or fairly suggest the feature of sensing the conductivity or resistance between the electrodes, and only applying a voltage when a desired conductivity or resistance is sensed. On these grounds, Applicant argues that Pelligri fails to teach or fairly suggest the claimed subject matter.
Examiner Koltonow respectfully disagrees. The feature of “sensing the conductivity or resistance between the electrodes”, recited in claims 1 and 20, is taught in Pelligri (in col 11 ln 4-26, Pelligri applies a constant current between the electrodes and measures the resulting voltage drop; this is equivalent to measuring the resistance). In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., controlling the concentration of electrochemical reagent dissolved in the liquid, and/or only applying a voltage when a desired conductivity or resistance is sensed) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

With respect to the rejections over Pelligri in view of Richards (US 4,439,295 A), Applicant argues that Richards teaches away from an apparatus wherein an electrochemical reactant reservoir is configured to hold a solid electrochemical reactant and a liquid and is disposed adjacent to an electrolysis compartment. Examiner Koltonow respectfully disagrees. Richards teaches (in col 4 ln 59-66) that the electrochemical reactant reservoir (“salt tank 12”) is configured to hold a solid electrochemical reactant (“rock salt 140”) and a liquid (“water”). Richards also teaches the electrochemical reactant reservoir is disposed adjacent to an electrolysis compartment, being separated only by a porous screen (as described in col 2 ln 38-51 and drawn in figure 1, salt tank 12 comprises a perforated “cage” section 24 at its bottom. This bottom section 24 inserts through opening 28 into anode chamber 26. Thus the electrochemical reactant reservoir 12 and the electrolysis chamber 26 are immediately adjacent, being separated only by porous boundary 24).
Applicant additionally argues that Richards does not suggest it might be possible to control the concentration of the oxidant by sensing the conductivity or resistance between the electrodes. Examiner notes that the feature of sensing the conductivity or resistance between the electrodes is taught in the base reference, Pelligri (col 11 ln 4-26); and the feature of controlling the concentration of the oxidant based on the sensed conductivity or resistance is not recited in the claims.

With respect to the rejections over Pelligri in view of Cole (US 2017/0225977 A1), Andrews (US 6,551,474 A1), and Yamaguchi (US 6,187,154 A1) respectively, Applicant argues that Cole, Andrews, and Yamaguchi each fail to teach the feature of the electrochemical reactant reservoir being disposed adjacent to an electrolysis compartment, and that Cole and Andrews also fail to teach the feature of controlling the concentration of an oxidant by sensing the conductivity or resistance between the electrodes; and therefore any shortcomings of Pelligri with respect to these features would not remedied by introducing Cole, Andrews or Yamaguchi. As discussed above, the feature of the electrochemical reactant reservoir being disposed adjacent to an electrolysis compartment is rendered obvious by combining Pelligri with Richards; and the feature of controlling the concentration of an oxidant by sensing the conductivity or resistance between the electrodes is not recited in the claims, so the presence or absence of these features in Cole, Andrews and/or Yamaguchi is moot.

Examiner acknowledges Applicant’s arguments with respect to Porta (US 4,319,973 A), Cheng (US 3,616,442 A), Tetzlaff (US 4,620,902 A), Tremblay (US 7,048,842 B2), and Sperry (US 2012/0012466 A1), but notes that the arguments are moot because Porta, Cheng, Tetzlaff, Tremblay and Sperry are cited only as pertinent art and are not relied upon for the rejection.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Furthermore the listing of references in the specification is not a proper information disclosure statement.  MPEP § 609.04(a) states that references "may not be incorporated into the specification but must be submitted in a separate paper."
Examiner is referring specifically to specification pg. 18 ln 2, where applicant directs the reader to the reference “Middelstadt et al., ‘Numerical Investigations on Fluid Flow through Metal Screens’, available at elib.dlr.de/8726o/1/p308.pdf.”
In a previous office action, Examiner requested Applicant delete the embedded hyperlink; Applicant responded by deleting “http://” and leaving the remainder of the URL. Examiner maintains this objection on the grounds that the URL is still in a browser-executable form. Examiner suggests, since applicant’s intention is not to direct the reader to the top-level domain of the DLR E-library (elib.dlr.de), but rather to cite a specific article that is (at the time of writing, at least) hosted on that domain, that the appropriate recourse would be to enter both the Middelstadt article and its accession URL into record as a cited reference. Examiner has done so with this Action. Examiner requests that the URL be removed from the body text of the Specification.
A previous office action included an objection to the URL “meshdirect.co.uk”, which now appearing on specification pg 24. On further review, Examiner withdraws this objection. The “meshdirect.co.uk” serves to identify the top-level domain of the online store from which Applicant sourced experimental samples, therefore it is compliant with MPEP § 608.01.
All other objections have been resolved to Examiner’s satisfaction and are withdrawn.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the previous office action, Examiner indicated that the phrase “agitation means configured to agitate a liquid” in claim 9 was being interpreted under 35 U.S.C. 112(f). Applicant has since amended claim 9, replacing the phrase in question with “an agitator configured to agitate a liquid”. 
One could reasonably infer that Applicant made the amendment in order to avoid interpretation under 112(f), but this is not made clear. The Arguments/Remarks are silent as to why this particular amendment was made. Nonetheless, the claim language does not add sufficient structure to perform the claimed function, as “an agitator” is understood broadly to mean any device that agitates. Examiner still must look to the specification for guidance as to what possible structures could correspond to claimed “agitator”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an agitator configured to agitate a liquid” in claim 9.
This limitation is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is understood to be “a stirrer ... Alternatively ... a gas inlet ... configured to bubble a gas through a liquid ... Alternatively ... a weir” (specification pg 7 ln 20-35).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 21, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelligri et al (US 4,172,773 A).
Regarding claim 20, Pelligri teaches a method of producing an oxidant (col 2 ln 49-64), the method comprising:
charging an electrochemical reactant reservoir (figure 1 #6; col 8 ln 30-32, “brine circuit ... saturation tank #6”) with an electrochemical reactant (note, Pelligri contains two elements which might reasonably read on an electrochemical reactant reservoir: the chamber of figure 1 #4 and figures 2-3 #20, and the brine tank of figure 1 #6; for the purpose of this rejection, the “electrochemical reaction reservoir” is mapped to the chamber of figure 1 #6; col 8 ln 30-32, “saturation tank 6 where salt and the brine solution are contacted”),
disposing a liquid in the electrochemical reactant reservoir and dissolving the solid electrochemical reactant in the liquid (col 8 ln 30-32, “saturation tank 6 where salt and the brine solution are contacted”); 
passing the electrochemical reactant, dissolved in the liquid, from the electrochemical reactant reservoir, through a porous first electrode and into an electrolysis compartment to create an electrolyte (as shown in figure 1, sodium chloride dissolved in aqueous solution is directed from reservoir 6 to chamber 4, chamber 4 being separated from chamber 2 by electrode 5; per col 8 ln 20-30, chamber 2 is an electrolysis compartment and electrode 5 is a porous first electrode; col 3 ln 11-13; col 7 ln 5-23 teaches reactant solution flows through the porous first electrode into the electrolysis chamber); 
sensing the conductivity or resistance between the porous fist electrode and the second electrode (per col 11 ln 4-26; Pelligri applies a constant current between the first and second electrodes and measures the resulting voltage drop; this is equivalent to measuring resistance between the electrodes); and
applying a voltage across the porous first electrode and a second spaced apart electrode and causing a current to flow through the porous first electrode and second electrode and the electrolyte (col 8 ln 64-66; col 9 ln 57-64), wherein the second electrode is disposed at least substantially in the electrolysis compartment (figure 2-3 #26; figure 5-6 #59a-b; col 8 ln 22-25, 55-62), thereby driving an electrochemical reaction and producing the oxidant (col 10 ln 8-24).

Regarding claim 21, Pelligri teaches the method according to claim 20, wherein the electrochemical reactant comprises an inorganic salt, wherein the salt is a chloride and a sodium or potassium salt (col 3 ln 11, 27-35).

Regarding claim 23, Pelligri teaches the method according to claim 20, comprising dissolving the salt in a liquid disposed in the electrochemical reactant reservoir (col 3 ln 38-41, “Brine concentration can easily be kept constant by continuously circulating the brine through an external concentration stage”; and further see col 8 ln 30-32, which recites “saturation tank 6 where salt and the brine solution are contacted”;  from which it is clearly understood that Pelligri’s step of “brine concentration” entails directing sodium chloride salt, water, and recycled brine to the saturation tank (figure 1 #6), dissolving the solid salt in the liquid mixture, and drawing from the brine tank a solution of salt water, as illustrated in figure 1).

Regarding claim 24, Pelligri teaches the method according to claim 20, wherein the method comprises sensing the resistance between the porous first electrode and the second electrode (per col 11 ln 4-26; Pelligri applies a constant current between the first and second electrodes and measures the resulting voltage drop; this is equivalent to measuring resistance between the electrodes).

Regarding claim 26, Pelligri teaches the method of claim 24, further comprising applying the voltage across the porous first electrode and the second electrode and causing the current to flow (col 11 ln 27-28); simultaneously causing a liquid to flow from the electrolysis compartment (col 11 ln 28-32); and simultaneously causing a further liquid to flow into the reservoir and/or electrolysis compartment (col 3 ln 38-44 teaches continually flowing liquid through the reservoir; col 10 ln 67-68 teaches flowing further liquid through the electrolysis compartment), wherein the method comprises varying the rate of flow of the liquid into and out of the reservoir and/or the electrolysis compartment as variations in the resistance are sensed (col 11 ln 27-49 teaches varying the rate of flow of liquid from the reservoir through the porous first electrode and into the electrolysis compartment and sensing variations in the resistance). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 10, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelligri et al (US 4,172,773 A) in view of Richards (US 4,439,295 A), in further view of Yamaguchi (US 6,187,154 B1).

Regarding claim 1, Pelligri teaches an oxidant product apparatus (figure 1 #1; col 2 ln 49-68) comprising: 
a first electrochemical reactant reservoir (the brine tank of figure 1 #6; col 8 ln 30-32) and a second electrochemical reactant reservoir (the chamber of figure 1 #4 and figures 2-3 #20; col 8 ln 42 and 49-55), wherein the first electrochemical reactant reservoir is configured to hold a solid electrochemical reactant and a liquid (col 8 ln 30-32, “salt and the brine solution are contacted”); 
an electrolysis compartment (figure 1 #2; figure 2-3 #25; col 8 ln 21-22, 55-62) comprising an outlet configured to allow the liquid to flow out the electrolysis compartment (figure 2 #24, the outlet of chamber #20; col 8 ln 54-55, “outlet 24”) and the outlet comprises a valve (figure #8; col 8 ln 33-34, “second valve #8”);
a porous first electrode defining a boundary between the second electrochemical reactant reservoir and the electrolysis compartment (figure 2-3 #22; col 8 ln 51-53, “porous anode 22”), wherein the porous first electrode is configured to allow the electrochemical reactant, dissolved in the liquid, to pass from the reservoirs, through the first electrode and into the electrolysis compartment (as described in col 3 ln 11-13 and col 7 ln 5-23); 
a second electrode disposed at least substantially in the electrolysis compartment and spaced apart from the first electrode (figure 1 #3; col 8 ln 22-25, “cathode 3”; figure 2-3 #26; col 8 ln 55-62, “cathode 26 may consist of ...”); 
and a control system (col 5 ln 41-42 ,”an automatic control system”; col 5 ln 41-52; col 8 ln 39-46);
wherein the apparatus is configured to produce an oxidant in an electrochemical reaction when a voltage is applied across the porous first electrode and the second electrode and a current is passed through the porous first electrode and the second electrode and an electrolyte disposed in the electrolysis compartment (col 8 ln 64-66; col 9 ln 57-64; col 10 ln 8-24).
Pelligri does not teach that a single electrochemical reactant reservoir is both configured to hold a solid electrochemical reactant, and arranged such that the porous first electrode defines a boundary between that electrochemical reactant reservoir and the electrolysis chamber. Pelligri also does not teach that the outlet valve is a non-return valve, a check valve, or a solenoid valve; or that the control system is configured to sense the conductivity or resistance between the porous first electrode and the second electrode.

Richards teaches an oxidant production apparatus (figure 1 #10; col 1 ln 39-40, “chlorine generator apparatus”) comprising:
an electrochemical reactant reservoir configured to hold a solid electrochemical reactant and a liquid (figure 1 shows reservoir 12 containing solid reactant 140; col 2 ln 38; col 4 ln 59-66), 
an electrolysis compartment (shown in figure 1, the electrolysis compartment is defined by anode chamber 26, anode chamber housing 34, cathode 42, the space between the cathode and the anode compartment, and the chamber space #32 surrounding; col 2 ln 40-68) comprising an outlet configured to allow the liquid to flow out of the electrolysis compartment and the outlet comprises a non-return valve, a check valve or a solenoid valve (figure 1 #138; col 4 ln 50-58 “one way check valve means 138”).
a first electrode (figure 1 #36; col 2 ln 52-55, “anode 36”) and a porous screen defining a boundary between the electrochemical reactant reservoir and the electrolysis compartment (figure 1 #24; col 2 ln 40-44, “perforated basket or cage means 24”), wherein the screen and first electrode are configured to allow an electrochemical reactant, dissolved in the liquid, to pass from the electrochemical reactant reservoir, through the porous screen, and into the electrolysis compartment (col 1 ln 56-61; figure 1 shows screen #24 is configured to permit salt water comprising dissolved reactant #140 to pass from reservoir #12, through screen #24, into the electrolysis compartment); 
a second electrode disposed at least substantially in the electrolysis compartment and spaced apart from the first electrode (figure 1 #42; col 2 ln 55-59, “cathode band 42”; col 3 ln 7-12), 
wherein the apparatus is configured to produce an oxidant in an electrochemical reaction when a voltage is applied across the first electrode and second electrode and a current is passed through the first electrode and second electrode and an electrolyte disposed in the electrolysis compartment (col 5 ln 44-51; col 6 ln 39-43).

Pelligri and Richards are similar works, both being directed to electrolyzers which generate a continuous stream of aqueous sodium hypochlorite from sodium chloride brine. It would have been obvious to a person of ordinary skill in the art to configure Pelligri with an electrochemical reactant reservoir immediately interfacing the electrolysis chamber and configured to hold a solid reactant and a liquid, as taught in Richards, in order to integrate the function of dissolving solid reagent and the function of delivering the reagent solution into the electrolysis chamber in one integral unit. It has been held that combining separate prior art components into a single integral component that performs the same functions is obvious when the resulting combination yields no more than predictable results. See e.g. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where, regarding the design of a vehicle brake, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See MPEP 2144.04(V)(B).
Pelligri and Richards do not teach a control system configured to sense the conductivity or resistance between the porous first electrode and the second electrode.
Yamaguchi teaches an electrolyzer (figure 1; col 4 ln 49 - col 5 ln 57) comprising an electrochemical reactant reservoir (figure 1 #40; col 5 ln 25-26), and electrolysis compartment (figure 1 #20; col 4 ln 58-61, “electrolytic cell 20”), fluid conduits configured to deliver, into the electrolysis compartment, a solution of electrochemical reactant dissolved in a liquid into the electrolysis chamber (figure 1 #P1, P5, P6; col 5 ln 32-41), and first and second electrodes (figure 1 #24 and #25; col 5 ln 6, “the electrodes 24, 25”). Yamaguchi further teaches a control system (figure 1 #50; col 5 ln 8, “electric control circuit 50”) configured to sense the conductivity or resistance between the porous first electrode and the second electrode (col 5 ln 3-10). Yamaguchi furthermore teaches that the electrolyzer performance can be made more stable by measuring the conductivity and using the measured conductivity value as feedback for controlling electrolyte delivery to the electrolysis compartment (col 2 ln 3-7; col 2 ln 62 - col 3 ln 17). Therefore it would have been obvious to a person of ordinary skill in the art to further modify Pelligri by incorporating a control system configured to sense the conductivity or resistance between the porous first electrode and the second electrode and implementing feedback controls based on the measured value, as taught in Yamaguchi, in order to improve the consistency and efficiency of Pelligri’s device.

Regarding claim 2, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches wherein the porous first electrode comprises a pore size of between 0.01 µm and 5000 µm and/or wherein the porous first electrode comprises a sintered metal having a mean flow pore (MFP) of between 0.1 µm and 100 µm (col 3 ln 45-51; col 10 ln 45-48).

Regarding claim 4, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Richards further teaches wherein the electrochemical reactant reservoir is configured to allow a user access thereto (col 4 ln 59-62). Furthermore Richards teaches that the reservoir is configured in such a way as to prevent exposing the user to oxidant or chlorine gas when the user opens the reservoir (col 6 ln 8-25), as this is a known disadvantage of oxidant-generating systems that have the reactant reservoir disposed near the electrochemical cell (Richards col 1 ln 31-36). It would have been obvious to a person of ordinary skill in the art, when combining the integral reservoir of Richards with the apparatus of Pelligri, to also incorporate from Richards the feature of the electrochemical reactant reservoir being configured to allow a user access thereto while preventing escape of oxidant and/or chlorine gas from the electrolysis cell through the reservoir, so the user can more easily resupply the apparatus with reactant when the reactant is depleted, with minimal risk of exposing the user to chemical hazards.

Regarding claim 6, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Richards further teaches wherein the electrochemical reactant reservoir defines an open top (figure 1 and 3 #20; col 3 ln 38-40, “open at one end 20 for engagement with a gas trap indicated at 22”) and the oxidant production apparatus is configured to be positioned, in use, to allow a liquid to flow into the electrochemical reactant reservoir (col 4 ln 62-66). Richards teaches that the configuration of the reservoir with an open top is such that it prevents exposing the user to oxidant or chlorine gas when the user opens the top of the reservoir to refill (col 6 ln 8-25), as this is a known disadvantage of oxidant-generating systems that have the reactant reservoir disposed near the electrochemical cell (Richards col 1 ln 31-36)
It would have been obvious to a person of ordinary skill in the art It would have been obvious to a person of ordinary skill in the art, when combining the integral reservoir of Richards with the apparatus of Pelligri, to also incorporate structural features of the reservoir from Richards, including the feature of an open top configured to allow liquid to flow in while preventing escape of oxidant and/or chlorine gas from the electrolysis cell through the reservoir, so the user can more easily resupply the apparatus with reactant when the reactant is depleted, with minimal risk of exposing the user to chemical hazards.

Regarding claim 7, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the apparatus comprises an inlet configured to allow the flow of a liquid into the apparatus (figure 2 #23, col 9 ln 54, “inlet 23”; figure 5 #55, col 8 ln 53-54, “nozzles 55 and 56 for brine inlet and outlet, respectively) where the inlet is configured to cause the liquid to flow directly into the electrochemical reactant reservoir (figure 2 shows liquid flowing in via inlet #23 flows directly into reservoir #20; col 8 ln 53-55).

Regarding claim 10, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the apparatus is configured to conduct continuous electrochemical reactions (col 10 ln 64 - col 11 ln 18).

Regarding claim 13, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the apparatus comprises a power supply configured to apply a voltage across the porous first electrode and the second electrode (figure 1 #12; col 8 ln 34, “direct current supply”; col 7 ln 26-28; col 8 ln 64-66).

Regarding claim 14, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the electrolysis compartment comprises an undivided cell (as best shown in figure 6, there is no membrane dividing anode #52 from cathode #59a-b; col 7 ln 24; col 9 ln 28 - col 10 ln 2).

Regarding claim 16, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the porous first electrode comprises an anode, and the second electrode comprises a cathode (in figures 2-3, first electrode #22 is the positive electrode (i.e. anode) and the second electrode #25 is the negative electrode (i.e. cathode); col 8 ln 47-68; in figure 4-5, first electrode #52 is the anode and second electrode #59a-b is the cathode; col 9 ln 43-63).

Regarding claim 17, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches the control system is configured to sense the level of the liquid in the electrolysis compartment (col 5 ln 41-52; col 8 ln 39-46).

Regarding claim 19, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious, and Pelligri further teaches a swimming pool water purification system comprising the apparatus of claim 1 (col 10 ln 17-20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pelligri, Richards and Yamaguchi as applied to claim 1 above, and further in view of Cole (US 2017/0225977 A1).
Regarding claim 9, Pelligri, Richards, and Yamaguchi render the apparatus of claim 1 obvious. Cole teaches an oxidant production apparatus (para [0011]) comprising an electrochemical reactant reservoir (figure 1, 3, 6, 7, element #5; para [0026] “brine tank 5”), an electrolysis compartment (figure 1, 3, 6, 7, element #2; para [0026], “electrolytic cell 2”), configured to allow an electrochemical reactant to pass from the reservoir and into the electrolysis compartment (para [0027]); a first electrode and a second electrode disposed at least substantially in the electrolysis compartment and spaced apart from each other (figure 1 shows cell #2 comprises a positive electrode and negative electrode spaced apart from each other) wherein the apparatus is configured to produce an oxidant in an electrochemical reaction when a voltage is applied across the first and second electrodes and a current is passed through the first and second electrodes and an electrolyte disposed in the electrolysis compartment (para [0036]); wherein the electrochemical reactant reservoir comprises a weir (figure 1 #11 and #13; para [0027]), i.e. “an agitator” in accordance with examiner’s interpretation under 35 U.S.C. 112(f). It would have been obvious to a person of ordinary skill in the art to further modify Pelligri by incorporating a weir into the reactant reservoir as Cole does, because modified Pelligri and Cole are similarly directed to a electrolyzers having a electrochemical reactant reservoir immediately adjacent the electrolysis chamber, and Cole teaches a weir in the reservoir is useful to prevent solid salt from entering the electrolysis chamber and potentially damaging the electrodes (para [0027]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelligri, Richards, and Yamaguchi as applied to claim 1 above, and further in view of Andrews et al (US 6,551,474 B1).
Regarding claim 12, Pelligri, Richards, and Yamaguchi obviate the apparatus of claim 1, and Pelligri teaches the apparatus comprises a vent configured to vent hydrogen from the electrolysis compartment (col 8 ln 35-39). 
Pelligri does not teach the vent comprises a catalyst configured to convert the hydrogen into water. 
Andrews teaches an oxidant production apparatus (col 4 ln 41, “ozone generating system”) comprising an electrochemical reactant reservoir (figure 1-2 #18; col 10 ln 65-66, “anode reservoir 18”), an electrolysis compartment (figure 1 #12; col 10 ln 60-66, “ozone generator 12 is preferably an electrolytic cell”), a first and second electrode disposed in the electrolysis compartment and spaced apart from one another (figure 1 #24 and #26; col 10 ln 60-66, “cathode 24 ... anode 26”; figures 3-5 #154 and #158; col 12 ln 50 - col 13 ln 31, “multiple anodes 154 ... multiple cathodes 158”), wherein the apparatus is configured to produce an oxidant in an electrochemical reaction when a voltage is applied across the first and second electrodes and a current is passed through the first and second electrodes and an electrolyte disposed in the electrolysis compartment (col 4 ln 66 -col 5 ln 1), wherein the apparatus comprises a vent configured to vent hydrogen from the electrolysis compartment (figure 1 #40; col 11 ln 14-17, “Hydrogen gas ... is discharged ... through line 40”), and the vent comprises a catalyst configured to convert the hydrogen into water (col 4 ln 55-63; col 11 ln 61 - col 12 ln 28, “gas destruct system 28 consists of ... a hydrogen destruct region 86 having a hydrogen-air combination catalyst”; figure 1 #28, 86). Pelligri and Andrews are analogous in the sense that both are directed toward an electrochemical oxidant production apparatus that produces hydrogen as a byproduct. It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Pelligri by incorporating a hydrogen destruction catalyst into the vent, as taught in Andrews, so that the apparatus can be operated in an enclosed environment (Andrews teaches this motivation in col 5 ln 22-23; one of ordinary skill in the art would recognize that allowing hydrogen gas to accumulate in an enclosed environment would create an explosion hazard), and so that waste heat can be more effectively reclaimed (Andrews col 5 ln 24-28).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pelligri as applied to claim 24 above, and further in view of Yamaguchi (US 6,187,154 B1).
Regarding claim 25, Pelligri teaches the method of claim 24, comprising applying the voltage across the porous first electrode and the second electrode (col 11 ln 4-18), causing a liquid to flow from the electrolysis compartment; and causing a further liquid to flow into the electrolysis compartment (col 10 ln 67-68). Pelligri does not teach that each of the steps of applying voltage to the electrode, causing a liquid to flow from the electrolysis compartment, and causing a further liquid to flow into the electrolysis compartment is carried out for a predetermined time when a desired value of conductivity or resistance is reached.
Yamaguchi teaches a method of operating an electrolyzer (figure 1; col 4 ln 49 - col 5 ln 57), the electrolyzer comprising an electrolysis compartment (figure 1 #20) and first and second electrodes (figure 1 #24 and #25), the method comprising: sensing the resistance or conductivity between the first and second electrodes (col 3 ln 5-17; col 5 ln 3-10), applying a voltage across the first and second electrodes for a predetermined time when a desired conductivity is sensed (col 7 ln 2-4, 8-10), causing a liquid to flow from an electrolysis compartment for a predetermined time, and causing a further liquid to flow into the electrolysis compartment for a predetermined time (Yamaguchi discloses causing a further liquid to flow into the compartment, in col 3 ln 10-12, col 6 ln 45 - col 7 ln 14, but Yamaguchi does not explicitly disclose causing liquid to flow out of the compartment. It is understood, from the teaching that the electrolysis compartment is completely full of liquid at the start time (col 10 ln 47-48), that causing liquid to flow into the compartment for a predetermined time will necessarily entail causing liquid to flow out of the compartment for a predetermined time). Pelligri and Yamaguchi are similarly directed to electrolyzers which produce a sanitizing oxidant by electrolyzing aqueous brine. Pelligri furthermore teaches that higher conductivity between the first and second electrodes is a metric of improved performance, and Pelligri is directed to improving conductivity by varying an operational parameter of a pump delivering electrolyte from into the electrolyzer (pump pressure) (col 11 ln 27-55). Yamaguchi furthermore teaches that the electrolyzer performance can be made more stable by measuring the conductivity and using the measured conductivity value as feedback for controlling electrolyte delivery to the electrolysis compartment (col 2 ln 3-7; col 2 ln 62 - col 3 ln 17) making it obvious to one of ordinary skill in the art to utilize the measurement steps of applying voltage when a predetermined conductivity is reached due to the advantage this method offers in allowing for more stable measurements (Yamaguchi, col 2 ln 3-7; col 2 ln 62 - col 3 ln 17). Therefore it would have been obvious to a person of ordinary skill in the art to modify Pelligri by implementing feedback control between the electrolyte conductivity and the fluid pump, as taught in Yamaguchi, in order to improve the consistency and efficiency of Pelligri’s method. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795          

/JENNIFER WECKER/Primary Examiner, Art Unit 1797